DETAILED ACTION
Reasons for Allowance
claims 1-19 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “means for attaching the outer structure to an image recording device at the first end wherein the attached image recording device comprises an imager and a light source, wherein the light source emits light from the first end of the outer structure to which the image recording device is attached”.
Regarding independent claim 9, the prior art fails to anticipate and/or render obvious either solely or in combination: “radiating light, emitted from the light source of the attached image recording device at the first end of the outer structure toward the at least one protruding portion of the skin via at least one mirror positioned inside the inner structure”.
Regarding independent claim 15, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the spring is arranged circumferentially inside the outer structure such that the light from the light source, passing through the outer structure from the first end to the second end, passes through the spring”.
Regarding claims 2-8, 10-14 and 16-19, claims depend upon allowable base claims 1, 9, and 15 and are therefore considered to be allowable at least on the basis of their dependence upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793